Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-12-00474-CV

               TOKA GENERAL CONTRACTORS and Moore Sorrento, LLC,
                                Appellants

                                                v.

                                   WM. RIGG COMPANY,
                                         Appellee

                  From the 17th Judicial District Court, Tarrant County, Texas
                                Trial Court No. 17-230268-08
                      Honorable Melody M. Wilkinson, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellee Wm. Rigg Company recover its costs of this
appeal from Appellants TOKA General Contractors and Moore Sorrento, LLC.

       SIGNED April 9, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice